Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/754,055 filed on 04/06/2020. 

Response to Amendments
This is in response to the amendments filed on 03/02/2022. Independent claims 64, 93 and 124 have been amended. Claims 1-63 and 103 are cancelled. Claims 64-102 & 104-124 are currently pending and have been considered below.

Allowable Subject Matter
Claims 64-102 & 104-124 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
TAKAHASHI; Ririka (US 2017/0264434 A1 – Communication device, quantum key distribution system, quantum key distribution method and computer program product): TAKAHASHI discloses a quantum key distribution system uses a decoy state quantum key distribution (QKD) protocol, and a protocol that the probability of selection of a basis on which the polarization of the photon is observed is biased, so as to efficiently generate a highly secure encryption key obtained by removing the amount of information leaked to the eavesdropper. This system estimates a parameter necessary for calculation from a value measured when the quantum key distribution is performed, and derives a formula for calculation of the key length of an encryption key that achieves implementation on a real system and sufficient security.
HOWE; Wayne R. (US 2019/0103962 A1 – Recipient driven data encryption): HOWE discloses a solution over conventional encryption systems by, first, generating quantum encryption keys separately at the data sender and data recipient devices using quantum information received over quantum communication channels, which allows the data to be encrypted and decrypted without sharing the encryption key over standard communication protocols. Second, the first encryption key is generated at the sender device, e.g., the first device, in response to the recipient device, e.g., the second device, reading or measuring the quantum information transmitted to it over the second quantum communication channel, which causes the entangled particles to disentangle and trigger the first device to read the quantum information transmitted to it over the first quantum communication channel. Moreover, the security apparatus may delete the quantum encryption keys after they are used to encrypt and decrypt the data so that the quantum encryption keys cannot be misappropriated.
The Examiner finds that the combination of the above references is relevant to the claimed invention as per claims 64-102 & 104-124, which appears to be some form of quantum key generation and distribution protocol.
What is missing from the prior art is a technique of generating a private cryptographic key for use in a secure cryptogram for transmission between a first device and a second device over a secure quantum communications channel for establishing a quantum key.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 64, 93 and 124, and thereby claims 64, 93 and 124 are considered allowable. The dependent claims which further limit claims 64, 93 and 124 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491